United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1067
Issued: September 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 27, 2013 appellant filed a timely appeal from a November 27, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits for
failure to timely submit a CA-1032 form.
FACTUAL HISTORY
On April 11, 2005 appellant, then a 43-year-old nurse, filed a traumatic injury claim
alleging that she sustained a low back strain on March 31, 2005. She stated that she had to step
1

5 U.S.C. § 8101 et seq.

on a stool to access the computer keyboard and, when the automatic drawer popped open, it hit
her leg causing her to step backward and fall off the stool. OWCP accepted the claim for
lumbosacral strain and back contusion. It eventually placed appellant on its periodic
compensation rolls.
On September 10, 2012 OWCP informed appellant that she was required to provide
information in connection with her receipt of benefits under FECA and it enclosed a Form CA1032. Appellant was advised to complete all questions and return the form within 30 days or her
benefits would be suspended. The letter was sent to her last known address.
In an October 26, 2012 letter sent to appellant’s address of record, OWCP advised
appellant that it had not received the completed Form CA-1032. It again notified her that, if she
did not complete and return the enclosed Form CA-1032 within 30 days, her compensation
benefits would be suspended in accordance with 20 C.F.R. § 10.528.
Appellant did not respond.
By decision dated November 27, 2012, OWCP suspended appellant’s compensation
benefits as of November 18, 2012 based on her failure to report earnings and employment
information as required. It noted that, if she completed and returned an enclosed copy of the
CA-1032 form, her compensation benefits would be restored retroactively to the date they were
suspended.2
LEGAL PRECEDENT
Section 8106(b) of FECA authorizes the Secretary of Labor to require a partially disabled
employee to report his or her earnings from employment or self-employment, by affidavit or
otherwise, in the manner and at the times the Secretary specifies.3
Under section 10.528 of OWCP’s implementing federal regulations, an employee in
receipt of compensation benefits must complete an affidavit as to any work or activity indicating
an ability to work which the employee has performed for the prior 15 months.4 If an employee
who is required to file such a report fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss is suspended until OWCP receives the requested report.
At that time, OWCP will reinstate compensation retroactive to the date of suspension if the
employee remains entitled to compensation.5

2

On December 7, 2012 OWCP received appellant’s completed CA-1032 form dated September 17, 2012.

3

5 U.S.C. § 8106(b).

4

20 C.F.R. § 10.528.

5

Id.; see also 20 C.F.R. § 10.525; Robert A. Robbins, Docket No. 05-728 (issued July 15, 2005).

2

ANALYSIS
In September 10 and October 26, 2012 letters, OWCP requested that appellant complete
and return the enclosed CA-1032 forms concerning the status of her employment and any
dependents. It properly notified her that, if she did not completely answer all questions and
return the statement within 30 days, her benefits would be suspended. The record reflects that
OWCP’s letters were properly sent to appellant’s last known address. Appellant did not
respond.6 She did not return a completed CA-1032 form to OWCP within the time period
allowed. As appellant failed to complete and return the information concerning her benefits as
regulated by OWCP, it properly suspended her compensation pursuant to 20 C.F.R. § 10.528.
On appeal appellant contends that her completed CA-1032 form was received by OWCP
on December 7, 2012. While she argues that her compensation benefits should be retroactively
restored, the Board lacks jurisdiction to review such evidence for the first time on appeal.7 The
Board’s jurisdiction is limited to evidence that was before OWCP at the time of its final decision.
Appellant may submit new evidence or argument with a written request for
reconsideration within one year of this merit decision pursuant to 5 U.S.C. § 8128(a) and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits based
on her failure to timely submit a completed CA-1032 form when requested.

6

Under the mailbox rule it is presumed, absent evidence to the contrary, that a notice mailed to an individual in
the ordinary course of business was received by that individual. See Joseph R. Giallanza, 55 ECAB 186 (2003);
A.C. Clyburn, 47 ECAB 153 (1995). D.A., Docket No. 12-989 (issued October 22, 2012).
7

See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57 ECAB 126 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the November 27, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 20, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

